Citation Nr: 0841278	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from December 1989 to December 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the 
above-referenced claim.  

In a Statement in Support of Claim dated in November 2007, 
the veteran expressed her desire to withdraw her claims for 
service connection for tension headaches, gastrointestinal 
condition, left foot condition, joint pain in the left knee, 
also claimed as left leg locking, chronic fatigue syndrome, 
skin condition, and migraine headaches.  See 38 C.F.R. § 
20.204 (2008).  Hence, these issues are no longer in 
appellate status.

In the November 2007 Statement in Support of Claim, the 
veteran requested to cancel the Travel Board hearing at the 
RO, scheduled for November 5, 2007.  She requested that the 
claim for service connection for back disorder remain open 
for sixty days to afford her the opportunity to obtain a 
medical opinion.  This request was granted by the RO in 
November 2007.  


FINDING OF FACT

Although the veteran was treated for back pain in service, 
there is no competent medical evidence that the veteran's 
current back disorder is related to her period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  § 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in June 2004, the veteran was notified of the 
information and evidence necessary to substantiate her claim.  
VA told the veteran what information she needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

With regard to the notice requirements under Dingess, in 
light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She was provided a VA medical examination in August 2004.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection

The veteran seeks service connection for a back disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303, 3.304.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

The veteran claims that she has had back problems since her 
time in the Army and that her current back condition is 
related to her period of active service.  She states that her 
duties as a supply clerk required her to do frequent lifting 
and carrying of various equipment, despite being a female 
with a fragile frame.  She states that she has been diagnosed 
with a herniated disc that requires medication for pain 
management, and that this condition is related to the 
physical demands she experienced during service.  She 
describes her pain as feeling as if someone was stepping on 
her back, and states that the pain is somewhat similar to the 
pain she felt during child birth.  It is the veteran's report 
that her current back pain limits her daily activities.    

The veteran's service personnel records confirm her service 
in the U.S. Army from December 1989 to December 1993.  Her 
military occupational specialty is listed as a supply 
specialist.

The RO obtained the veteran's service medical records in 
support of her claim for service connection.  Her entrance 
medical examination report dated in May 1989 was negative for 
any reports or diagnoses of a back condition.  The veteran 
reported lower back pain in May 1993, at which time she was 
diagnosed with a urinary tract infection.  In July 1993, and 
while reportedly nine weeks pregnant, the veteran reported 
recurring back pain.  She was diagnosed with lower back pain, 
secondary to pregnancy.  A September 1993 service medical 
record, dated three months prior to separation, included no 
reports of back pain.  

Private medical records from R.G., M.D., dated in October 
1997, February 1998, and July 2003 document the veteran's 
reports of back pain following separation from active 
service.  Specifically, the October 1997 medical record 
included a diagnosis of lower back strain.  She was 
prescribed medication to address the reported pain.  No 
etiology for the veteran's back pain was provided in the 
private medical records related to these numerous treatments.

Two private radiology reports, both dated in July 2003, 
indicated that the veteran had a central disc protrusion at 
the L4-L5 level with mild spinal canal stenosis and a 
vertebral body with hypoplastic ribs.  No opinion was 
provided as to the etiology of the veteran's condition.  

In July 2003 and August 2003, the veteran was seen for 
emergency medical care by C.S.S.H.  The medical records from 
the July 2003 emergency medical treatment revealed that she 
was diagnosed with a herniated disk in her neck or back and 
sciatica.  No opinions as to etiology were provided.  The 
August 2003 emergency medical treatment record showed that 
the veteran was treated for back pain, likely caused by a 
strain of the muscles or ligaments of the spine.  

The veteran submitted private medical records from T.C., D.O. 
dated from May 2003 to September 20003, which further 
document her post-service back condition.  During a July 7, 
2003 examination, the examiner noted the veteran to have a L-
5 strain and indicated that a review of the July 2003 private 
radiology report showed no abnormalities.  On July 11, 2003, 
the veteran was diagnosed with a L4-L5 bulging disc and a L5 
strain.  

In August 2003, she was seen by Dr. T.C. for reports of back 
pain following a July 17, 2003 motor vehicle accident.  DR. 
T.C. diagnosed her with a T-spine strain due to a motor 
vehicle accident.  

During an August 2004 VA physical examination, the veteran 
reported her history of back pain.  The VA examiner noted the 
veteran's prior diagnosis of scoliosis of the lumbar spine 
with facet arthropathy and a herniated nucleus pulposus.  In 
the associated August 2004 radiology examination report, the 
veteran was noted to have six lumbar vertebrae, rather than 
the normal five.  The VA examiner also noted the veteran to 
have a narrowed disc at the L4-L5 juncture.  The examination 
was otherwise normal.

In March 2005, the veteran was treated at a VA medical center 
for lower back pain.  She was prescribed pain medication to 
address the issue.

In light of the evidence and legal criteria described above, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a back disorder, 
despite the veteran's multiple diagnoses of a back condition, 
as the criteria for service connection under VA regulations 
have not been met.  

The veteran's September 1993 service medical record, which 
was completed approximately three months prior to separation, 
is highly probative as to the veteran's condition at the time 
nearest her release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to her current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The September 1993 
service medical record is entirely negative for any symptoms 
associated with the back and weighs heavily against the 
claim.  The weight of the service medical records, including 
the September 1993, is greater than subsequent private 
medical treatment records based on a history provided by the 
veteran.  The service medical records support a conclusion 
that her back symptoms during service were acute, transitory, 
and related to her pregnancy, as the September 1993 service 
medical record shows no back conditions within the months 
preceding discharge.

A review of the evidence of record reveals that there is no 
competent medical evidence of record relating the veteran's 
current back condition to her period of active service.  
While the Board recognizes that the veteran was treated for 
back pain due to pregnancy during service, there are no 
reports of back pain post-service until February 1997, over 
two years after her separation.  She was not diagnosed with 
any back conditions until July 2003, nearly ten years after 
separation, when she was diagnosed with a central disc 
protrusion at the L4-L5 level with mild spinal canal 
stenosis, a bulging disc, and a herniated disc.  Moreover, 
the medical evidence reflects that at least part of the 
veteran's history of back problems after separation is 
attributable to a motor vehicle accident in July 2003.  Thus, 
there is no evidence of continuity of symptomatology to 
suggest that she has a chronic back condition related to her 
period of active service.  Due to the over two year period of 
time between separation and her reports of back problems, the 
diagnosis of a back condition ten years after separation, and 
the intervening motor vehicle accident that occurred post-
service, the Board concludes that service connection is not 
warranted for the veteran's current back condition under VA 
regulations, under either a presumptive or direct basis.

Moreover, the evidence is void of any medical opinions that 
relate the veteran's current back condition to an in-service 
injury or disease.  The only contentions that her back 
condition is related to her period of active service come 
from the veteran's own assertions.  While the Board is 
sympathetic to the veteran's own statements and believes that 
she is competent to report her current symptomatology, its 
impact on her daily life, and her military experiences, she 
does not have the requisite special medical knowledge 
necessary to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  In essence, there is no competent medical opinion 
of record etiologically relating the veteran's current back 
disorder to her service.  See Pond, 12 Vet. App. 341; Caluza, 
7 Vet. App. 498.  In view of these circumstances, an 
additional VA examination is not necessary to obtain a 
medical opinion as the etiology of the veteran's current back 
condition as the evidence does not raise a possibility of 
substantiating her claim of an in-service condition.

The Board recognizes the veteran's contentions in her 
February 2005 and January 2006 statements that while serving 
as a supply specialist, she frequently performed strenuous 
activities, despite being a female, and that her military 
service has caused a great toll on her body.  While no doubt 
true, her contentions do not overcome the absence of a 
medical opinion linking her back condition to her period of 
active service.  Thus, her claim for service connection for a 
back disorder must be denied.     

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in her belief 
that her back condition is related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for back disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


